 



Exhibit 10.2
FIRST AMENDMENT TO SERVICE AGREEMENT
     This First Amendment (the “Amendment”) is made effective as of December 30,
2005 (the “Effective Date”), by and between VENTIV COMMERCIAL SERVICES, LLC, a
New Jersey limited liability company (formerly known as Ventiv Pharma Services,
LLC) (“Ventiv”), and CONNETICS CORPORATION, a Delaware corporation, having an
office at 3160 Porter Drive, Palo Alto, California 94304 (“Connetics”). Ventiv
and Connetics may each be referred to herein as a “Party” and collectively, the
“Parties”.
W I T N E S S E T H:
     WHEREAS, Ventiv and Connetics are parties to a Service Agreement dated as
of March 1, 2005 (the “Agreement”).
     WHEREAS, Ventiv and Connetics desire to supplement and amend the Agreement
as set forth herein.
     NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, it is
agreed as follows:
     1. Except as provided in this Amendment, the terms and conditions set forth
in the Agreement shall remain unaffected by execution of this Amendment. To the
extent any provisions or terms set forth in this Amendment conflict with the
terms set forth in the Agreement, the terms set forth in this Amendment shall
govern and control. Terms not otherwise defined herein, shall have the meanings
set forth in the Agreement.
     2. From January 1, 2006 to and including [**] (the “Revised Fee Period”),
the Parties agree that all compensation and cost amounts set forth in Section I
(Daily Rate), Section II (Pass-Through Costs) and Section III (Incentive Fee) of
Exhibit A of the Agreement shall not apply and the only compensation and cost
amounts to be paid by Connetics during the Revised Fee Period in connection with
the performance of Services by Ventiv shall be:
**Portions of this exhibit have been omitted and filed separately with the SEC.
Confidential treatment has been requested with respect to the omitted portions.

 



--------------------------------------------------------------------------------



 



          (a) Monthly Fee. A fixed monthly fee in the amount of [**], payable by
Connetics to Ventiv upon receipt of an invoice from Ventiv.
          (b) Shared Revenue.
               (i) [**] Connetics shall determine and provide a detailed
calculation of Net Product Revenues for the period January 1, 2006 through [**]
no later than fifty (50) days after [**]. Connetics shall remit any amounts owed
to Ventiv hereunder within ten (10) days of such determination.
                (ii) [**] Connetics shall determine and provide a detailed
calculation of Net Product Revenues for the period [**] no later than fifty
(50) days after [**]. Connetics shall remit any amounts owed to Ventiv hereunder
within ten (10) days of such determination.
          Connetics will provide Ventiv with doctor/NDC Health data within fifty
(50) days of the end of each month of the Revised Fee Period. For the purpose of
calculating Net Product Revenues pursuant to this Amendment, the total number of
doctors listed in the Call Audience may not exceed [**]; provided, however, the
Call Audience may include: (i) any doctors (targets) included in the Call
Audience for the period March 1, 2005 through December 31, 2005, and/or (ii) any
doctors (targets) included in the Revised Call Audience (as defined below)
listed on Exhibit A of this Amendment, and/or (iii) any doctors (targets) added
to the Revised Call Audience pursuant to this Amendment. The Parties agree that
**Portions of this exhibit have been omitted and filed separately with the SEC.
Confidential treatment has been requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



in no event will the net sales price used as the multiplier of TRxs during the
Revised Fee Period be [**]. Such minimum net sale prices shall be valid only
during the Revised Fee Period. If the Parties elect to continue their
relationship pursuant to Section 8(c)(ii) of this Amendment, new minimum net
sale prices shall be agreed to by the Parties for such continued period.
          (c) Promotional Budget. Notwithstanding either the first sentence of
this Section 2 or Section 3 of the Agreement to the contrary, Connetics shall
directly support the Product Team during the Revised Fee Period by providing,
including the cost of shipment, both physician validation and acquisition of NDC
data, and Product Literature, Product samples and promotional material
(collectively, the “Support Materials”). The fully-burdened value of Support
Materials shall be determined by Connetics in its sole discretion. Connetics
agrees to provide, and Ventiv agrees to accept, [**] (both quarterly amounts are
each individually referred to as a “Quarterly Promotional Budget”). During the
Revised Fee Period, the Parties may negotiate in good faith and mutually agree
in writing to a reduced Quarterly Promotional Budget (such reduced amount is
referred to as the “Reduced Quarterly Promotional Budget”). If the
fully-burdened value of Support Materials actually provided by Connetics during
either calendar quarter of the Revised Fee Period [**]. Ventiv’s apportioned
amount for either quarter is referred to as the “Ventiv Support Reconciliation.”
Within thirty (30) days of the end of each calendar quarter during the Revised
Fee Period,
**Portions of this exhibit have been omitted and filed separately with the SEC.
Confidential treatment has been requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



Connetics shall submit a statement to Ventiv of the fully-burdened value of
Support Materials provided during the applicable quarter. Connetics shall remit
the Ventiv Support Reconciliation (if any) to Ventiv within ten (10) days of the
issuance of such quarterly statement.
          (d) Termination Expenses. During the Revised Fee Period, Section IV
(Termination Expenses) of Exhibit A of the Agreement shall only apply as
follows:
               (i) If the Agreement is terminated pursuant to Section 8(a) of
this Amendment, Ventiv shall provide to Connetics a detailed calculation
(calculated as of the date of termination) of all Termination Expenses as soon
as Ventiv is able to complete such detailed calculation. Connetics shall pay up
to but no more than [**] of such Termination Expenses within ten (10) days of
receipt by Connetics of such calculation.
               (ii) If the Agreement is terminated pursuant to Section 8(b),
8(c) or 8(d) of this Amendment, Ventiv shall provide to Connetics a detailed
calculation (calculated as of the date of termination) of all Termination
Expenses as soon as Ventiv is able to complete such detailed calculation.
Connetics shall pay up to but no more than [**] of such Termination Expenses
within ten (10) days of receipt by Connetics of such calculation.
          (e) Other Costs and Expenses. During the Revised Fee Period, Ventiv
shall be responsible for all other costs and expenses incurred by Ventiv not
specifically set forth in this Amendment.
     3. Ventiv shall keep full and accurate sales call activity reports (and all
other records required to be kept or provided by Ventiv in connection with the
Agreement) pursuant to Section 1(c) of the Agreement (“Reports and Records”).
Both Parties shall maintain all Reports and Records and any other documentation
used to calculate Net Product Revenues in sufficient detail to permit the
accurate determination of Net Product Revenues and to verify the Ventiv Support
**Portions of this exhibit have been omitted and filed separately with the SEC.
Confidential treatment has been requested with respect to the omitted portions.

4



--------------------------------------------------------------------------------



 



Reconciliation (if any). Each Party or its designated representative, at its
sole cost and expense, shall have the right at any time during the Revised Fee
Period, and for sixty (60) days thereafter, to inspect and verify all Reports
and Records or other calculations as it pertains to this Amendment.
     4. Notwithstanding anything in the Agreement to the contrary, the Parties
have agreed to a revised Call Audience as of the Effective Date (“Revised Call
Audience”). The Revised Call Audience is attached hereto as Exhibit A. At no
time during the Revised Fee Period shall the total number of doctors listed in
the Revised Call Audience exceed [**] Ventiv may change up to but not more than
ten percent (10%) of the total number of doctors listed in the Revised Call
Audience during each calendar quarter of the Revised Fee Period without the
prior consent of Connetics; provided, however, Ventiv shall use best efforts to
add a doctor to the Revised Call Audience for each doctor so deleted.
     5. [**]
     6. During the Revised Fee Period, Connetics shall not either:
          (a) Conduct either a Selective Hiring or a Block Conversion (as set
forth in Section 8 of the Agreement); or
          (b) Terminate the Agreement pursuant to Section 11 (d) of the
Agreement; provided, however, Ventiv shall retain the right to terminate the
Agreement pursuant to Section
**Portions of this exhibit have been omitted and filed separately with the SEC.
Confidential treatment has been requested with respect to the omitted portions.

5



--------------------------------------------------------------------------------



 



11(a) of the Agreement and either Party shall retain the right to terminate the
Agreement pursuant to Sections 11(b) and 11(c) of the Agreement.
     7. Section 11(e) of the Agreement is hereby deleted in its entirety.
     8. Notwithstanding Section 6(b) of this Amendment to the contrary, from and
after January 1, 2006, the Agreement may be terminated as follows:
[**]
**Portions of this exhibit have been omitted and filed separately with the SEC.
Confidential treatment has been requested with respect to the omitted portions.

6



--------------------------------------------------------------------------------



 



[**]
     9. Except for Termination Expenses set forth in Section 2(d) of this
Amendment, Ventiv shall not be entitled to any additional compensation or
remuneration except as set forth herein upon termination of the Agreement.
     10. This Amendment may be executed simultaneously in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. Execution and delivery of this Amendment
by exchange of facsimile copies bearing the facsimile signature of a party
hereto shall constitute a valid and binding execution and delivery of this
Amendment by such party. Such facsimile copies shall constitute enforceable
original documents.
**Portions of this exhibit have been omitted and filed separately with the SEC.
Confidential treatment has been requested with respect to the omitted portions.

7



--------------------------------------------------------------------------------



 



     11. The terms of this Amendment are intended by the Parties to be the final
expression of their agreement with respect to the subject matter hereof and may
not be contradicted by evidence of any prior or contemporaneous agreement. The
Parties further intend that this Amendment constitute the complete and exclusive
statement of its terms and shall supersede any prior agreement with respect to
the subject matter hereof.
[Remainder of Page Intentionally Left Blank]

8



--------------------------------------------------------------------------------



 



WHEREFORE, the Parties hereto have caused this Amendment to be executed by their
duly authorized representatives as of the Effective Date.

            VENTIV COMMERCIAL SERVICES, LLC
      By:   /s/Terrell G. Herring         Name:   Terrell G. Herring       
Title:   President and Chief Operating Officer        CONNETICS CORPORATION
      By:   /s/ Greg Vontz         Name:   Greg Vontz        Title:   President 
   

 



--------------------------------------------------------------------------------



 



Exhibit A
Revised Call Audience
[**]
 
**Portions of this exhibit have been omitted and filed separately with the SEC.
Confidential treatment has been requested with respect to the omitted portions.

 